DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2015/0030339 (Margalit).
For claim 1, Margalit teaches a wavelength switchable laser (fig. 5) comprising: 

a wavelength selector having a plurality of electro-optical switches, each of the electro-optical switches being configurable to transmit or block output of one of the signals from the multi-wavelength laser source (fig. 5, 529, [0051]); and 
a control circuitry for controlling the multi-wavelength laser source  and the wavelength selector independently (fig. 5, 526, separate independent control signals are directed to the laser source and wavelength selector), and wherein the control circuitry sends first control signals to the wavelength selector to control a switching signal for the electro-optical switches (fig. 5, via 528) independently from sending second control signals to the multi-wavelength laser source to control an operation of the multi-wavelength laser source (via 531).
For claim 2, Margalit teaches the wavelength selector (fig. 5, 529) is separate from the multi wavelength source (fig. 5, 532). Claim scope is not limited by claim language that does not limit a claim to a particular structure. The additional limitation “such that the wavelength selector is optimizable independently of the multi-wavelength source” does not appear to further structurally distinguish the claimed device from the prior art. It is therefore not given patentable weight. See MPEP 2111.04.
For claim 5, Margalit teaches the control circuitry does not send the first control signals to the multi-wavelength laser source (fig. 5, first control signals go to modulators/wavelength selectors 529 via 528 but not to laser source 532) and wherein the control circuitry does not send the second control signals to the wavelength selector 
For claim 6, Margalit teaches the wavelength selector comprises at least one wavelength sensitive coupler connected to the electro-optical switches to couple the outputs of the electro-optical switches into a single output (fig. 6, 640, [0060]).
For claim 7, Margalit teaches the multi-wavelength laser source comprises a plurality of fixed wavelength lasers ([0030] light sources may be DFB lasers which are fixed wavelength lasers; see [0022] of the specification and claim 9 in the instant application).
For claim 9, Margalit teaches the fixed wavelength lasers are distributed feedback lasers ([0030]).
Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0030339 (Margalit).
For claim 3, Margalit does not teach the control circuitry controls the multi-wavelength laser source at a slower rate than the wavelength selector. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal rates of the multi-wavelength laser source and the wavelength selector including the multiwavelength source being slower than the wavelength selector, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0030339 (Margalit) in view of in view of US 2013/0089333 (Shen).
For claim 4, Margalit teaches the multi-wavelength laser source is configured to generate N signals, where N is two or more (fig. 5, 532 [0051], laser diodes is plural indicating 2 or more different lasers).
Margalit does not explicitly teach the wavelength selector is configured to transmit K of the generated signals, where K is less than N, and to block N-K of the generated signals. However, Shen does teach the wavelength selector is configured to transmit K of the generated signals, where K is less than N, and to block N-K of the generated signals in order to perform on off keying ([0030]). It would have been obvious to one of ordinary skill in the art to configure the wavelength selector of Margalit as taught by Chen in order to perform on-off keying for the different channels.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0030339 (Margalit) in view of US 2012/0195593 by (Bernasconi) and US 2013/0089333 (Shen).
For claim 8, Margalit teaches the wavelength selector comprises a coupler (fig. 6, 640, [0060]).  Margalit does not teach the coupler is a wavelength sensitive arrayed waveguide grating coupler.  However, the particular couple is not critical to the device, and Bernasconi teaches a wavelength selector comprises a wavelength sensitive arrayed waveguide grating coupler (fig. 1A, 130, [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
The combination does not teach the wavelength selector comprises a plurality of semiconductor optical amplifiers where the wavelength sensitive arrayed waveguide grating coupler couples the outputs of the semiconductor optical amplifiers. However, Shen does teach a wavelength selector comprises a plurality of semiconductor optical amplifiers (fig. 1-3, SOA) where the wavelength sensitive arrayed waveguide grating coupler couples the outputs of the semiconductor optical amplifiers (fig. 1-3, MUX, [0009], [0011], [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SOAs of Shen in the device of the previous combination in order to provide an amplified signal.
Claims 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0030339 (Margalit) in view of US 2012/0195593 (Bernasconi).
For claim 10, Margalit does not teach the mutli-wavelength laser source comprises a plurality of tunable lasers.  However, Bernasconi teaches the multi-wavelength laser source comprises a plurality of tunable lasers in order to place frequencies on a particular line of a frequency grid (fig. 1A, 1101-110N, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bernasconi’s tunable lasers in the device of Margalit in order to place frequencies on a particular line of a frequency grid. 
For claim 11, Margalit teaches a coupler coupling outputs of the electro-optical switches (fig. 6, 640). Margalit does not teach the coupler is a color-less coupler. However, the examiner previously took official notice that colorless couplers were was well-known in the art before the effective filing date of the claimed invention. This was not traversed by the applicant and is therefore taken to be admitted prior art (MPEP 2144.03C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known color-less coupler as a simple substitution for the coupler of Margalit as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative device for multiplexing the various wavelengths.  See MPEP 2143 I.B. 
For claims 12-13, Bernasconi further teaches tuning the individual ones of the tunable lasers one at a time or multiple at the same time ([0045]). Bernasconi does not explicitly teach blocking individual ones of the tunable lasers during tuning. However, Bernasconi does teach modulation may be performed during spectral alignment ([0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform modulation (i.e. blocking) of individual ones of the tunable lasers while individual ones of the tunable lasers are undergoing tuning (spectral alignment) in order to allow a signal to be sent on the wavelengths which are not being tuned.
For claim 19, Margalit teaches a wavelength switchable laser (fig. 5) comprising: 
a multi-wavelength laser source comprising a plurality of lasers configured to generate signals at different wavelengths (fig. 5, 532, [0052] and [0029]); and 

control circuitry which controls configuration of the plurality of the electro-optical switches at a first rate (fig. 5, 526, via 528) and a second rate at which the control circuitry controls the multi-wavelength laser source (fig. 5, 526 via 531); and
control circuitry that controls the multi-wavelength laser source  and the wavelength selector independently (fig. 5, 526, separate independent control signals are directed to the laser source and wavelength selector), and wherein the control circuitry sends first control signals to the wavelength selector to control a switching signal for the electro-optical switches (fig. 5, via 528) independently from sending second control signals to the multi-wavelength laser source to control an operation of the multi-wavelength laser source (via 531).
Margalit does not teach the first rate is higher than the second rate. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal rates of the multi-wavelength laser source (second rate) and the switches(first rate) including the second rate being slower than the first rate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One would have been motivated to determine the workable range as described in order to provide the desired wavelength and bit rate as high as possible.
 the plurality of lasers are tunable. However, Bernasconi teaches the multi-wavelength laser source comprises a plurality of tunable lasers in order to place frequencies on a particular line of a frequency grid (fig. 1A, 1101-110N, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bernasconi’s tunable lasers in the device of Margalit in order to place frequencies on a particular line of a frequency grid. 
For claim 20, Margalit teaches a method comprising: 
operating a multi-wavelength laser source comprising a plurality of lasers, the multi-wavelength laser source to generate signals at a plurality of wavelengths (fig. 5, 532, [0052] and [0029]); 
routing the generated signals into a wavelength selector having a plurality of electro-optical switches (fig. 5, 529, [0051]); 
configuring each of the plurality of electro-optical switches to transmit or block one of the signals from the multi-wavelength source according to the wavelength of the signal ([0051]); and 
control circuitry that controls the multi-wavelength laser source and the wavelength selector independently (fig. 5, 526, separate independent control signals are directed to the laser source and wavelength selector), and wherein the control circuitry sends first control signals to the wavelength selector to control a switching signal for the electro-optical switches (fig. 5, via 528) independently from sending second control signals to the multi-wavelength laser source to control an operation of the multi-
Margalit does not teach the plurality of lasers are tunable. However, Bernasconi teaches the multi-wavelength laser source comprises a plurality of tunable lasers in order to place frequencies on a particular line of a frequency grid (fig. 1A, 1101-110N, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bernasconi’s tunable lasers in the device of Margalit in order to place frequencies on a particular line of a frequency grid. 
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0030339 (Margalit) in view of US 2013/0089333 (Shen).
For claim 14, Margalit does not teach the multi-wavelength laser is a comb laser.  However, Shen teaches the multi-wavelength laser may be provided by a comb laser (fig. 2 and 3, FCS, [0008]) in order to overcome the problem of using a plurality of laser sources ([0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-wavelength laser comb of Shen in the device of Margalit in order to overcome the problem of using a plurality of laser sources.
For claim 15, Shen further teaches the wavelength selector comprises a wavelength sensitive splitter connected between the comb laser and the electro- optical switches (fig. 2, DEMUX and fig. 3, MUX).
For claim 16, Shen teaches the wavelength selector comprises a wavelength sensitive coupler connected to outputs of the electro-optical switches (fig. 2, MUX, [0011] AWG and fig. 3, MUX, [0027] AWG).
For claim 17, Shen teaches the wavelength selector comprises a reflective facet at outputs of the electro-optical switches the reflective facet configured to reflect outputs of the electro-optical switches back through the electro-optical switches (fig. 3, M, [0027]) to a wavelength sensitive coupler connected to a circulator (fig. 3, MUX).
For claim 18, Shen teaches the wavelength-sensitive coupler also acts as a wavelength sensitive splitter to split a signal received from the comb source via the circulator (fig. 3, MUX, [0027]).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Carter/Primary Examiner, Art Unit 2828